Order affirmed, without costs. Memorandum: The relator was sentenced to imprisonment in a State prison for a period of two to four years. After he had served his minimum sentence, less a certain compensation allowed for good behavior, he was released on parole. Almost immediately he violated his parole and was retaken and returned to prison and held for the full period of his maximum sentence. The relator’s claim is that he cannot be deprived of the benefit of his credit for the compensation which he earned for good behavior during the time before he was paroled. The point is not well taken. This court cannot review the action of the Parole Board in revoking relator’s parole (People ex rel. Kurzynski v. Hunt, 250 App. Div. 378, 379), and he has no such vested interest in his earned compensation that he cannot be deprived of it by the violation of his parole. (Correction Law, § 218.) Relator has not shown that the form of his parole was different from the ordinary, and we have to assume that he was under the jurisdiction of the Parole Board while on parole. All concur. (The order dismisses a Writ of habeas corpus and remands relator into custody.) Present — Sears, P. J., Crosby, Lewis, Taylor and Dowling, JJ.